         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  KIENDAL R. TOOTLE,

                      Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     6:21-cv-35
                                           V.                                    CASE NUMBER:
                  LAWRENCE WHITTINGTON,

                      Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with this Court's Order dated September 1, 2021, the Magistrate Judge's Report

                    and Recommendation is adopted as the opinion of the Court. Petitioner's habeas petition is

                    dismissed, and Petitioner is denied COA and in forma pauperis status on appeal. This case stands

                    closed.




           Approved by: ________________________________
                         ____________
                                    ___
                                      __
                                      _______________




           September 10, 2021                                                  John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
